The judgment of the court was pronounced by
Slidell, J.
The defendant is pued upon .a note, dated at Monroe, Louisiana, and payable at Alexandria, on the 18th March, 1,843, made by Bry to the order of the defendant, and endorsed by him, .and by Jonathan Morgan. At the date of maturity, and during four years previous, the appellant was living in the parish of Carroll. In that parish there were two post offices, one at P.eean Grove, and one at the town of Provid.ence, the seat of justice of the parish- Morgan’s residence was twely.e miles from Providence and four miles from Pecan Grove, which lies on the mail route betw.epn Alexandria and Providence. It is also proved that the appellant did not resort for his letters to the Providence office, but to thg.t atPe.can Grove, and that letters addressed to him at Providence were not called for, and were spnt, afte.r the legal delay, by the post-master to Washington, as dead letters. The notice t.o the appellant was mailed by the notary at Alexandria, where the note was payable at bank, addressed to him at his domicil, near Lake Providence, parish of Carroll, La.
The town of Proyjden.ee being near the lake of that name, and Providence being also the seat of justice of that parish, w.e must presume, under the ad? dress in questiop, .that the letter went to the post office ip that town, .apd consequently that the appellant cannot be .considered as having actually received it.
The question upon which the cause turns is, whether, under tji,e circumstances of the case, reasonable diligenc.e was used to ascertain the properinode of addressing the appellant. When the same claim was before us in the case of the Canal Bank v. Bry, 2 Ann. R. 306, we gave judgment as in case .of non-suit, upon the ground tlu,it due diligence to ascertain the proper addres? *357had not been satisfactorily shown. We have now further evidence before us which we will briefly state, before expressing an opinion upon the question of diligence.
Chew, the cashier, who was not examined on the question of notice at the former trial, states that Oliver J. Morgan and Jonathan Morgan, the endorsers, were formerly residents of the parish of Ouachita, and had removed to the parish of Carroll, and resided somewhere in the neighborhood of Lake Providence, and he so informed the notary. Being asked if he had sought information, from the most likely sources within his knowledge or reach, of the name and location of the proper post-office to which to address notice of the protest to the defendant, so as to insure its reachiug with the least possible delay, he replied : “ Witness did make inquiry from, those whom he thought should know, and, among others, from Mr. Hyams, whose frequent visits to the Ouachita country, (he having a plantation thex-e,) induced witness to believe that he knew where the endorsers resided.” In answer to the interrogatory — “ Was, or was not, the name or location of the nearest post-office to his actual residence at the time known to you,” he answered that, he had no personal knowledge, and the information which he acquired was that the residence of the endorsers was near Lake Providence, and that the post-office there was the nearest to their residence. Hyams, who was not examined on the former trial, states that the cashier and notary of the bank, called upon him to inquire about the residence of the Messrs. Morgan, and he informed them that they resided on their plantation, in the parish of Carroll, near Lake Providence; that he had no actual knowledge of the fact other than having been informed by many persons, and he thinks by the Morgans themselves, that their plantations were in the parish of Carroll, in the vicinity of Lake Providence ; that he had an intimate personal acquaintance with them, .originating with their residence in Ouachita, but never had any personal actual notice of the exact location of their plantation in Carroll; that from always hearing the names of those gentlemen and of their plantation spoken of coupled with Lake Providence, witness concluded that it was the nearest post-office to their residence; that he gave the cashier and notary the benefit of his information, believing, and having reason to believe, it correct. The notary upon his examination states that, he made inquiry of the cashier and others. Being asked, “ Was it known to you, or were you able to ascertain by the diligence and enquiry made by you, which was the nearest post-office to the place of residence of said endorsor,” he replied : “ I was not able to ascertain upon diligent enquiry any further information than that they resided in the parish of Carroll, in the vicinity, or near, Lake Providence, and made and forwarded the notices pf protest accordingly.” -
No exception was taken .either to the interrogatories propounded to these witnesses, or to their answers as given. These answers satisfactorily show, what was left in doubt by the testimony in the previous cause, that efforts were made to ascertain the nearest post office, and proper address. The notary expressly states that his inquiry was diligent, to which testimony no exception was suggested. Chew’s testimony shows that he sought information from various sources ; and the whole tenor .of the evidence above stated, aided by other circumstances proved, establishes reasonable diligence on the part of the plaintiffs. The law does not require that the diligence should be successful. See Somerville v. Young, ante p. Bailey on Bills, 281. Catskill Bank v. Shell, 15 Wendell, 307. 3 Kent’s Commentaries, 107. Bank of Utica v. Davidson, 5 Wendell, 580.
*358It is proper to observe that, the maker of the note lived a hundred miles &'0111 Alexandria; and there is nothing in the evidence from which it can be inferred that the notary could have obtained more accurate information. It is said that notice should have been sent addressed to Monroe; and the appellant relies on the 3d section of the act of 13' March, 1827, which directs that when the residence of any such drawer, endorser, &e., shall be unknown to the notary, and shall not have been found after due diligence, it shall be the duty of the notary to address notice to the place where the bill or note was drawn. These words are claimed by counsel as imperative. Whether the statute in this particular has made any change in the commercial law, it is not necessary ■to decide. Here the fact was indisputably ascertained that the endorser resided, not at Monroe, but in the parish of Carroll; and the information obtained by ■the notary was .of such a .character as to create a reasonable belief that the notice was properly addressed. Judgment affirmed.